24 Exhibit 99.1Cash Available For Dividends/Repurchases (AfterCap Ex) - Reg G Reconciliation 2007 Low High($MM)Estimated Cash Available for Dividends/Repurchases* $ 400 $ 550Estimated Net Cash Used in Investing Activiites 3,320 3,020 Less: Estimated Change in Net Debt and Preferred, and Preferred Dividends 1,080 980Estimated Net Cash Provided by Operating Activities $2,540 $2,590 2008 Low HighEstimated Cash Available for Dividends/Repurchases* $ (50) $ 100Estimated Net Cash Used in Investing Activiites 3,330 3,130 Less: Estimated Change in Net Debt and Preferred, and Preferred Dividends 690 590Estimated Net Cash Provided by Operating Activities $2,590 $2,640 * Cash available for dividends/repurchases is a non-GAAP measure. This non-GAAP measure is used because it allows investors to consider the amount of cash generated by operations and available after investing activities and debt service to pay dividends, as well as fund stock repurchases, if any.
